Relator has appealed from an order of the Clinton County Court dismissing a writ of habeas corpus and remanding him to the Superintendent of the Dannemora State Hospital. He was indicted in Kings County for the crime of robbery in the first degree, assault, second degree, robbery, second degree, and petit larceny. Upon arraignment he appeared with an attorney and entered a plea of not guilty. Thereafter, appearing with the same attorney, he withdrew the plea of not guilty and offered to plead guilty to robbery in the second degree, unarmed. This offer was accepted by the District Attorney and by the court. Several weeks later, when he was arraigned for sentence, his attorney asked to have the plea of guilty withdrawn and to “go to trial upon all the issues”." The attorney asserted that the relator was intoxicated at the time the crime was committed and that when intoxicated “he became absolutely insane”. The Trial Judge denied relator’s request and sentenced him to imprisonment for a term of not less than fifteen and not more than thirty years. The County Court of Kings County had jurisdiction of relator's person and the subject matter of his offence. If relator considered himself aggrieved by the action of that court, his remedy was to appeal. He may not obtain relief by habeas corpus. Order affirmed, without costs. Hill, P. J., Bliss, Heffernan and Schenck, JJ., concur.